Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

VALERIE K. BOOTS                                     GREGORY F. ZOELLER
Marion County Public Defender Agency                 Attorney General of Indiana
Indianapolis, Indiana
                                                     J.T. WHITEHEAD
                                                     Deputy Attorney General

                                                                                   FILED
                                                     Indianapolis, Indiana

                                                                               Jul 24 2012, 9:20 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                       CLERK
                                                                                     of the supreme court,
                                                                                     court of appeals and
                                                                                            tax court




KEITH CRAWFORD,                                      )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )      No. 49A04-1112-CR-648
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Steven R. Eichholtz, Judge
                            Cause No. 49G20-1106-FA-42703



                                           July 24, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Keith Crawford (“Crawford”) appeals from his sentence for one count of dealing

cocaine1 as a Class A felony, contending that the trial court abused its discretion in failing to

find the hardship his incarceration would cause to his mother from losing the assistance he

provided to her in caring for Crawford’s paraplegic sister as a mitigating circumstance.

       We affirm.

                           FACTS AND PROCEDURAL HISTORY

       The facts relevant to this appeal reveal that the State proved at trial that Crawford

knowingly delivered 0.0954 grams of cocaine to an undercover police officer within one

thousand feet of Indianapolis Public School #54 on September 21, 2010. Although the jury

found Crawford guilty of two charges, the trial court entered judgment of conviction only on

the count alleging that Crawford had committed the offense of dealing in cocaine as a Class

A felony, finding that the other charge merged with that count. At the conclusion of

Crawford’s sentencing hearing, the trial court imposed a sentence of thirty years executed in

the Department of Correction with ten years suspended to probation and credit for time

served prior to sentencing. Crawford now appeals his sentence.

                                 DISCUSSION AND DECISION

       Trial courts are required to enter sentencing statements whenever imposing sentence

for a felony offense. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on

reh’g, 875 N.E.2d 218 (2007). The statement must include a reasonably detailed recitation of

the trial court’s reasons for imposing a particular sentence. Id. If the recitation includes a



       1
           See Ind. Code § 35-48-4-1.

                                               2
finding of aggravating or mitigating circumstances, then the statement must identify all

significant mitigating and aggravating circumstances and explain why each circumstance has

been determined to be mitigating or aggravating. Id.

       Sentencing decisions rest within the sound discretion of the trial court and are

reviewed on appeal only for an abuse of discretion. Id. An abuse of discretion occurs if the

decision is “clearly against the logic and effect of the facts and circumstances before the

court, or the reasonable, probable, and actual deductions to be drawn therefrom.” Id.

       One way in which a trial court may abuse its discretion is by failing to enter a

sentencing statement at all. Id. Other examples include entering a sentencing statement that

explains reasons for imposing a sentence, including a finding of aggravating and mitigating

factors if any, but the record does not support the reasons, or the sentencing statement omits

reasons that are clearly supported by the record and advanced for consideration, or the

reasons given are improper as a matter of law. Id. at 490-91. Because the trial court no

longer has any obligation to “weigh” aggravating and mitigating factors against each other

when imposing a sentence, a trial court cannot now be said to have abused its discretion in

failing to “properly weigh” such factors. Id. at 491.

       Once the trial court has entered a sentencing statement, which may or may not include

the existence of aggravating and mitigating factors, it may then “impose any sentence that is .

. . authorized by statute; and . . . permissible under the Constitution of the State of Indiana.”

Ind. Code § 35-38-1-7.1(d). If the sentence imposed is lawful, this court will not reverse

unless the sentence is inappropriate based on the character of the offender and the nature of

the offense. Ind. Appellate Rule 7(B); Boner v. State, 796 N.E.2d 1249, 1254 (Ind. Ct. App.

                                               3
2003).     The burden is on the defendant to persuade this court that his sentence is

inappropriate. Patterson v. State, 909 N.E.2d 1058, 1063 (Ind. Ct. App. 2009).

         Crawford argues that the trial court abused its discretion by failing to find as a

mitigating circumstance the hardship that would be caused to his mother in the event he

received a sentence providing for a lengthy period of incarceration. The sentencing range for

a Class A felony is a fixed term of between twenty and fifty years with an advisory sentence

of thirty years. Ind. Code § 35-50-2-4. In this case, the trial court sentenced Crawford to a

fixed term of thirty years, with ten years suspended to probation.

         At his sentencing hearing, Crawford presented testimony from his mother, Ada

Anderson, about her reliance upon Crawford for help. She testified that Crawford helped her

take care of her paraplegic daughter and served as a maintenance man at the childcare

business she operated. She testified that he had been working for her for approximately

eighteen years. On appeal, Crawford argues that the trial court abused its discretion by

failing to find as a mitigating circumstance the hardship Crawford’s long-term incarceration

would cause his mother. We disagree.

         In the trial court’s oral sentencing statement, the trial court expressed its consideration

of several factors. The trial court noted Crawford’s criminal history and that his current

conviction was his twenty-fourth adult conviction, and fourth felony conviction. The trial

court also considered the particular circumstances of the crime and concluded that

Crawford’s actions more closely resembled the acts prohibited by statute than most cases.

Crawford had to walk across the street near a school and completed the transaction while

children were playing on the playground while school was in session. The trial court

                                                  4
observed that, while the amount of cocaine delivered was a relatively small amount, because

of Crawford’s prior criminal history, he was required to serve at least twenty years in the

Department of Correction. Immediately prior to imposing the sentence, the trial court

addressed the topic of Crawford’s assistance to his mother and the care required by his sister.

       We note that trial courts are not required to state that all proffered mitigating

circumstances were considered, just those that are considered to be significant. Gray v. State,

790 N.E.2d 174, 177 (Ind. Ct. App. 2003). Furthermore, a trial court is not required to find

mitigating factors or to accept as mitigating the circumstances proffered by a defendant. Id.

at 178. That said, the trial court’s oral sentencing statement in this case reflects that the trial

court considered the argument that Crawford’s mother and sister needed his assistance.

Although the trial court did not explicitly label the factors considered as aggravating or

mitigating, such was reflected in the actual sentence imposed. The trial court imposed the

advisory sentence and then suspended ten years of that sentence to probation. The executed

portion of Crawford’s sentence was the minimum provided for by statute, which Crawford

acknowledged could not be suspended further due to his criminal history. Moreover, his

criminal history and the particular circumstances of the crime, alone or in combination,

would have justified an enhanced sentence. We conclude that the trial court did not abuse its

discretion when sentencing Crawford.

       Affirmed.

BAKER, J., and BROWN, J., concur.




                                                5